DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/263,667 filed on 01/31/2019.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/11/2019 and 5/28/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 9-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 9, claim 9 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. Claim 9 recites “computer readable medium”. The specification does not explicitly define as to what type of computer readable storage medium is claimed.  At most, in paragraphs [0044] and [0110], the specification provides some examples regarding different kinds of computer readable medium; the specification does not explicitly exclude transitory/propagated medium from the claimed computer readable storage medium. Broadly interpreted, a “computer-readable medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101.    
“computer readable storage medium” to a person of ordinary skill in the art was broad enough to encompass both non-transitory and transitory media. (See Ex Parte Mewherter (Appeal 2012-007692) (Precedential)).      
Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007).  As a result, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to recite either “a non-transitory computer readable storage medium”, “a non-transient computer readable storage medium”, or “a computer readable storage device” to make the claim statutory under 35 USC 101.
Regarding claim(s) 10-15; Claims 10-15 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter under the same rational as independent claim 9.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “the signature engine is configured to” and “the similarity engine is configured to” in claim 16-20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemla et al. (US 2012/0002839; Hereinafter “Niemela”) in view of Kogan et al. (US 2018/0060222; Hereinafter “Kogan”).
Regarding claim 1, Niemla teaches a method comprising: capturing an image on a display, wherein the image includes one or more user interface elements and is part of an application (Niemela: Para. [0056], The anti-virus application 10 will then take one or more screenshots or screen captures whilst the program is executing, in order to capture display data that includes any image elements generated on the display of the client terminal 1 by the program. These image elements can include dialog boxes, pop-up windows, message balloons, etc. Para. [0057]); 
creating a screen signature of the image (Niemela: Para. [0056], The anti-virus application 10 then generates image recognition data from the captured display data. This image recognition data is generated using a one-way function such that it is impossible or impractical to reconstruct the original screenshot from the data, but such that it can still be used to identify any matching images. For example, the image recognition data could be generated by applying a Scale-invariant Feature Transform (or SIFT) algorithm to the display data.); 
(Niemela: Para. [0057], The anti-virus application 10 also generates some initial indexing/identification information for the program. This initial indexing information takes the form of some key features, or key points, of the display data that includes the image elements generated by the program. For example, this may be the strings present in the display data. This indexing information could be comprised of particular components extracted from the image recognition data or could be generated using some separate algorithm, depending upon the algorithm used to generate the image recognition data. [indexing information meets exploration strategy limitation]); and 
Niemela does not explicitly teach performing the exploration strategy on the image.
In an analogous art, Kogan teaches a system and method wherein determining an exploration strategy for the image based on the screen signature (Kogan: Fig. 3-4, Fig. 6, Para. [0038], Para. [0044], FIG. 3 is a flow chart 300 of an example process for identifying at least one screen, identifying at least one element, and building a signature. In block 310, a screen identification engine is to identify at least one screen of a test run execution of a test. For example, the screen identification engine can capture a screenshot of the presently displayed application undergoing a test run, in response to receiving user activity input, such as a mouse click. In block 320, an element identification engine is to identify at least one element corresponding to a given screen of the at least one screen. In block 330, a signature building engine is to build a signature incorporating the at least one screen and the at least one element to capture an application flow of the test run. For example, the signature building engine can exclude many potentially irrelevant screens and their elements, by incorporating those screens containing at least one element that was interacted with during the test run, and is therefore involved in the application flow. Para. [0045], Para. [0011]);
performing the exploration strategy on the image (Kogan: Fig. 3-4, Fig. 6, Para. [0038], The flow identification instructions 250 are to identify the application flow 142 of a test run 146, based on a sequence of the at least one screen 143, and the at least one element 144 corresponding to a given respective one of the screens 143, as captured by the signature 140. For example, the application flow 142 can be identified as a sequence of a first screen, a text entry box element on the first screen, a second screen, and a button click on the second screen. Para. [0016], Application screens 143 that are identified form part of the application flow 142. The application flow 142 that is captured in the signature 140 can include a sequence of the identified application screens 143 and the identified application element(s) 144 for a respective corresponding screen(s) 143. Thus, a given application screen 143 can appear several times in the application flow 142, but with different elements 144 highlighted/selected, depending on the test execution application flow 142. Para. [0011]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kogan with the system and method of Niemela to include performing the exploration strategy on the image because this functionality provides for generation and performance of a signature from interacting with application elements as captured by visual screenshots to validate application flow (Kogan: Para. [0023]). 
Regarding claim 2, Niemela and Kogan teaches the method of Claim 1, wherein the exploration strategy includes interacting with each of the one or more user interface elements (Kogan: Para. [0019], Similarly, the element identification engine 120 can find those elements of an identified screen 143 that are significant based on activity interaction with those elements (e.g., user gazing at the element, mouse click/touches on that element, etc.), and choose such identified elements 144 to be included in the signature 140.).
Regarding claim 3, Niemela and Kogan teaches the method of Claim 1, wherein the exploration strategy is operating system agnostic (Kogan: Para. [0041], The comparison instructions 270 enable many-to-many comparisons. For example, separate test executions can be run for various operating systems, and the resulting signatures 140 from all test runs 146 can be compared to each other.).  
Regarding claim 4, Niemela and Kogan teaches the method of Claim 1, wherein the image is abstracted to create the screen signature (Kogan: Para. [0050], The visualization of which UI element areas are covered may take many forms, such as different colors and/or shapes surrounding the UI element areas. In the example illustrated in FIG. 6, the UI elements that are considered covered are shown in rectangles with solid lines, while the UI elements that are considered not covered are shown in rectangles with dashed lines. As another example, green rectangles may indicate that a particular UI element area is covered, while red rectangles that may indicate that a particular UI element area is not covered. As another example, gaze data heat maps (one of which, heat map 640, has been labelled for clarity) may be overlaid on the principal application screen to visualize the specific gaze data associated with that screen. However, any suitable visualization of the visual testing coverage and/or gaze data may be used. Para. [0051]).
Regarding claim 5, Niemela and Kogan teaches the method of Claim 1, further comprising: comparing the screen signature of the image to a plurality of screen signatures in a screen signature database (Kogan: Para. [0045], In block 420, a flow identification engine is to identify the application flow of the test run based on a sequence of the at least one screen and the at least one element. For example, a first screen can be associated with a first series of elements, followed by a second screen associated with a second series of elements. Such screens/elements can represent a test run through a given flow path of an application, where a user clicked on the first series of elements on the first screen, and then proceeded to a click on a second series of elements of the second screen. Such activity can be captured in a signature for that test run. In block 430, a combining engine is to combine a plurality of signatures into a combined signature. For example, the test run described above for block 420 can be one of several possible paths in a run through of a given application, as captured by a first signature. Subsequent test runs can be used to explore other possible paths of other run throughs of the application, to generate multiple subsequent signatures. These multiple signatures can be combined together to provide a broad perspective of the application, via a combined signature. In block 440, a comparison engine is to compare the signature to a baseline signature corresponding to a baseline test run. For example, a tester can attempt to test several aspects of a given application, interacting with various screens/elements during the test, which are captured as a test signature for that tester. Para. [0040], The comparison instructions 280 can compare a test signature 149 from a test run 146 with at least one other signature 140 from at least one other test run 146. This allows the comparison instructions 270 to identify deviations between the test signature 140 and the at least one other signature 140. For example, the comparison instructions 270 can compare the signature 140 to a baseline signature 140 corresponding to a baseline test run 146. The comparison instructions 270 can check a subset of possible elements 148 (i.e., the set of identified elements 144) from the test run 146, which have been captured by the test signature 140, [captured signature of application flow can be compared to baseline signature comprising a plurality of combined signatures] Para. [0046]-[0047]); and 
determining that a first of the plurality of screen signatures matches the screen signature for the image (Kogan: Para. [0027], In an example implementation, a previous test run 146 can be used as the baseline to compare the current test run 146. A plurality of test runs 146 can be compared to each other, and an aggregate result can be used as the baseline. Para. [0028] A visual signature 140 can be used to guide a tested.  Para. [0030], By using example signatures 140 and comparing a subset of possible elements 148 of possible screens 147 captured by those signatures 140, examples described herein can narrow down the results to those elements 144 that are relevant for a specific test run 146 or functional application flow 142, Para. [0039], Para. [0040], The comparison instructions 280 can compare a test signature 149 from a test run 146 with at least one other signature 140 from at least one other test run 146. This allows the comparison instructions 270 to identify deviations between the test signature 140 and the at least one other signature 140. Para. [0045], In block 440, a comparison engine is to compare the signature to a baseline signature corresponding to a baseline test run. For example, a tester can attempt to test several aspects of a given application, interacting with various screens/elements during the test, which are captured as a test signature for that tester. In block 450, a manual test engine is to display at least one element during a current test run in the context of the current screen to prompt a user.), 
wherein determining the exploration strategy for the image includes using a stored exploration strategy that is associated with the first of the plurality of screen signatures (Niemela: Para. [0060]-[0065], The centralised anti-virus server 2 then determines if the received indexing information matches any indexing information already stored in its database. If the received indexing information does not match any of the stored indexing information, then the process proceeds to step A11. [0061] A7. If the received indexing information does match any of the stored indexing information, then anti-virus server 2 retrieves the stored image recognition data associated with the matching indexing information and sends this to the client terminal. [0062] A8. The client terminal 1 then determines if the display data includes any image elements generated by the program that match the image recognition data received from the central anti-virus server 2. [0063] A9. The client terminal 1 notifies the anti-virus server 2 of the result. [0064] A10. The anti-virus server 2 determines the result from the response received from the client terminal 1. If the client terminal 1 notifies the anti-virus server 2 that the display image generated by the program does not match the stored image recognition data, then the process proceeds to step A11. [0065] A11. If the client terminal 1 notifies the anti-virus server 2 that the display image generated by the program does match the previously stored image recognition data, then the anti-virus server 2 stores the image recognition data, the hash value of the program file and the identifier of the client terminal, received from the client terminal 1 in step A5, in association with the already stored indexing information and image recognition data.).
Regarding claim 6, Niemela and Kogan teaches the method of Claim 5, wherein the screen signature of the image matches two or more of the plurality of screen signatures, 
wherein each of the two or more of the plurality of screen signatures is associated with a different exploration strategy and each of the different exploration strategies is performed on the image (Kogan: Para. [0045], In block 420, a flow identification engine is to identify the application flow of the test run based on a sequence of the at least one screen and the at least one element. For example, a first screen can be associated with a first series of elements, followed by a second screen associated with a second series of elements. Such screens/elements can represent a test run through a given flow path of an application, where a user clicked on the first series of elements on the first screen, and then proceeded to a click on a second series of elements of the second screen. [a first exploration strategy may include interactions of a first screen where the user clicked a first series of elements and a second exploration strategy may include interactions of a second screen where the user click a second series of elements of the second screen]).
Regarding claim 7, Niemela and Kogan teaches the method of Claim 1, wherein a new image is created when the exploration strategy is performed on the image (Kogan: Para. [0038], For example, the application flow 142 can be identified as a sequence of a first screen, a text entry box element on the first screen, a second screen, and a button click on the second screen. Para. [0045], For example, a first screen can be associated with a first series of elements, followed by a second screen associated with a second series of elements. Such screens/elements can represent a test run through a given flow path of an application, where a user clicked on the first series of elements on the first screen, and then proceeded to a click on a second series of elements of the second screen. [second screen meets new image limitation]).
Regarding claim 8, Niemela and Kogan teaches the method of Claim 7, further comprising: creating a second screen signature of the new image (Kogan: Para. [0038], The flow identification instructions 250 are to identify the application flow 142 of a test run 146, based on a sequence of the at least one screen 143, and the at least one element 144 corresponding to a given respective one of the screens 143, as captured by the signature 140. For example, the application flow 142 can be identified as a sequence of a first screen, a text entry box element on the first screen, a second screen, and a button click on the second screen. [generation of a signature from the user clicking on a series of elements on the second screen meets the creating a second screen signature limitation]); 
determining a second exploration strategy for the new image based on the second screen signature (Kogan: Para. [0039], The combining instructions 260 can combine a plurality of signatures 140, obtained from a plurality of corresponding test runs 146, into a combined signature 140 including a superset of the at least one screen 143 and the at least one element 144 from the combined plurality of signatures 140. The combining instructions 260 also can combine elements 144, representing different application flow 142 paths through a given test run 146, into the combined signature 140. For example, the visual signatures 140 of the multiple tests runs 146 can be combined into one visual signature 140 by creating a superset of the application screens 143 and the elements 144 of the visual signatures 140 of the separate test runs 146.); and performing the second exploration strategy on the new image (Kogan: Para. [0040], The comparison instructions 280 can compare a test signature 149 from a test run 146 with at least one other signature 140 from at least one other test run 146. This allows the comparison instructions 270 to identify deviations between the test signature 140 and the at least one other signature 140. For example, the comparison instructions 270 can compare the signature 140 to a baseline signature 140 corresponding to a baseline test run 146. The comparison instructions 270 can check a subset of possible elements 148 (i.e., the set of identified elements 144) from the test run 146, which have been captured by the test signature 140, and exclude uncaptured elements from the test run 146 that are not associated with the test signature 140.).
Regarding claim 9, claim 9 is rejected under the same rational as claim 1.
Regarding claim 10, claim 10 is rejected under the same rational as claim 4.
Regarding claim 11, claim 11 is rejected under the same rational as claim 3.
Regarding claim 12, claim 12 is rejected under the same rational as claim 5.
Regarding claim 13, claim 13 is rejected under the same rational as claim 7.
Regarding claim 14, claim 14 is rejected under the same rational as claim 8.
Regarding claim 16, Niemela teaches a system to explore an application, the system comprising: memory, wherein the memory includes a screen signature database (Niemela: Fig. 1-4, Para. [0049], The central anti-virus server 2 comprises a database 11 for storing entries that include image recognition data and associated program identification data, as well as any other malware-related data, and a transceiver 12 for communicating with the client terminals 1 over the network 3.); and a security engine, wherein the security engine includes a signature engine and a similarity engine, wherein the signature engine is configured to (Niemela: Fig. 1-4, Para. [0048], The programs/executable files stored in the memory 4, and implemented by the processor 5, include a malware detection unit 8 and an image recognition data generation unit 9. The malware detection unit 8 and image recognition data generation unit 9 can be sub-units of an anti-virus application 10. The transceiver 6 is used to communicate with the central anti-virus server 2 over the network 3.): 
capture an image on a display, wherein the image includes one or more user interface elements and is part of an application (Niemela: Para. [0056], The anti-virus application 10 will then take one or more screenshots or screen captures whilst the program is executing, in order to capture display data that includes any image elements generated on the display of the client terminal 1 by the program. These image elements can include dialog boxes, pop-up windows, message balloons, etc. Para. [0057]); and 
create a screen signature of the image (Niemela: Para. [0056], The anti-virus application 10 then generates image recognition data from the captured display data. This image recognition data is generated using a one-way function such that it is impossible or impractical to reconstruct the original screenshot from the data, but such that it can still be used to identify any matching images. For example, the image recognition data could be generated by applying a Scale-invariant Feature Transform (or SIFT) algorithm to the display data.).
Niemela does not explicitly teach wherein the similarity engine is configured to: compare the screen signature of the image to a plurality of screen signatures in a screen signature database; and determine that a first of the plurality of screen signatures matches the screen signature for the image, wherein an exploration strategy for the image is a stored exploration strategy that is associated with the first of the plurality of screen signatures.
In an analogous art, Kogan teaches a system and method wherein the similarity engine is configured to: compare the screen signature of the image to a plurality of screen signatures in a screen signature database (Kogan: Fig. 3-4, Fig. 6, Para. [0045], In block 420, a flow identification engine is to identify the application flow of the test run based on a sequence of the at least one screen and the at least one element. For example, a first screen can be associated with a first series of elements, followed by a second screen associated with a second series of elements. Such screens/elements can represent a test run through a given flow path of an application, where a user clicked on the first series of elements on the first screen, and then proceeded to a click on a second series of elements of the second screen. Such activity can be captured in a signature for that test run. In block 430, a combining engine is to combine a plurality of signatures into a combined signature. For example, the test run described above for block 420 can be one of several possible paths in a run through of a given application, as captured by a first signature. Subsequent test runs can be used to explore other possible paths of other run throughs of the application, to generate multiple subsequent signatures. These multiple signatures can be combined together to provide a broad perspective of the application, via a combined signature. In block 440, a comparison engine is to compare the signature to a baseline signature corresponding to a baseline test run. For example, a tester can attempt to test several aspects of a given application, interacting with various screens/elements during the test, which are captured as a test signature for that tester. Para. [0040], The comparison instructions 280 can compare a test signature 149 from a test run 146 with at least one other signature 140 from at least one other test run 146. This allows the comparison instructions 270 to identify deviations between the test signature 140 and the at least one other signature 140. For example, the comparison instructions 270 can compare the signature 140 to a baseline signature 140 corresponding to a baseline test run 146. The comparison instructions 270 can check a subset of possible elements 148 (i.e., the set of identified elements 144) from the test run 146, which have been captured by the test signature 140, [captured signature of application flow can be compared to baseline signature comprising a plurality of combined signatures] Para. [0046]-[0047] Para. [0044], Para. [0038], Para. [0016], Para. [0011]); and 
determine that a first of the plurality of screen signatures matches the screen signature for the image (Kogan: Para. [0027], In an example implementation, a previous test run 146 can be used as the baseline to compare the current test run 146. A plurality of test runs 146 can be compared to each other, and an aggregate result can be used as the baseline. Para. [0028] A visual signature 140 can be used to guide a tested.  Para. [0030], By using example signatures 140 and comparing a subset of possible elements 148 of possible screens 147 captured by those signatures 140, examples described herein can narrow down the results to those elements 144 that are relevant for a specific test run 146 or functional application flow 142, Para. [0039], Para. [0040], The comparison instructions 280 can compare a test signature 149 from a test run 146 with at least one other signature 140 from at least one other test run 146. This allows the comparison instructions 270 to identify deviations between the test signature 140 and the at least one other signature 140. Para. [0045], In block 440, a comparison engine is to compare the signature to a baseline signature corresponding to a baseline test run. For example, a tester can attempt to test several aspects of a given application, interacting with various screens/elements during the test, which are captured as a test signature for that tester. In block 450, a manual test engine is to display at least one element during a current test run in the context of the current screen to prompt a user.), wherein an exploration strategy for the image is a stored exploration strategy that is associated with the first of the plurality of screen signatures (Niemela: Para. [0060]-[0065], The centralised anti-virus server 2 then determines if the received indexing information matches any indexing information already stored in its database. If the received indexing information does not match any of the stored indexing information, then the process proceeds to step A11. [0061] A7. If the received indexing information does match any of the stored indexing information, then anti-virus server 2 retrieves the stored image recognition data associated with the matching indexing information and sends this to the client terminal. [0062] A8. The client terminal 1 then determines if the display data includes any image elements generated by the program that match the image recognition data received from the central anti-virus server 2. [0063] A9. The client terminal 1 notifies the anti-virus server 2 of the result. [0064] A10. The anti-virus server 2 determines the result from the response received from the client terminal 1. If the client terminal 1 notifies the anti-virus server 2 that the display image generated by the program does not match the stored image recognition data, then the process proceeds to step A11. [0065] A11. If the client terminal 1 notifies the anti-virus server 2 that the display image generated by the program does match the previously stored image recognition data, then the anti-virus server 2 stores the image recognition data, the hash value of the program file and the identifier of the client terminal, received from the client terminal 1 in step A5, in association with the already stored indexing information and image recognition data.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kogan with the system and method of Niemela to include wherein the similarity engine is configured to: compare the screen signature of the image to a plurality of screen signatures in a screen signature database; and determine that a first of the plurality of screen signatures matches the screen signature for the image, wherein an exploration strategy for the image is a stored exploration strategy that is associated with the first of the plurality of screen signatures because this functionality provides for generation and performance of a signature from interacting with application elements as captured by visual screenshots to validate application flow (Kogan: Para. [0023]). 
Regarding claim 17, claim 17 is rejected under the same rational as claim 8.
Regarding claim 18, claim 18 is rejected under the same rational as claim 4.
Regarding claim 19, Niemela and Kogan teaches the system of Claim 16, wherein the exploration strategy includes interacting with each of the one or more user interface elements (Kogan: Para. [0023], In an example comparison approach between two signatures 140, each element 144 of each application screen 143 of each application flow 142 of the first signature 140 can be compared to its respective counterpart in the second signature 140. The sequence of the application screens 143 can be compared, as well as the sequence/location of their elements 144. In an example implementation, a heat map representation of the elements 144 can be compared between given signatures 140.).
Regarding claim 20, claim 20 is rejected under the same rational as claim 3.


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niemla et al. (US 2012/0002839; Hereinafter “Niemela”) in view of Kogan et al. (US 2018/0060222; Hereinafter “Kogan”) and further in view of Puszkiewicz et al. (US 2020/0159647; Hereinafter “Puszkiewicz”).
Regarding claim 15, Niemela and Kogan teaches the at least one computer-readable medium of Claim 9. Niemela and Kogan does not explicitly teach wherein the display is a virtual display.  
In an analogous art, Puszkiewicz teaches wherein the display is a virtual display (Puszkiewicz: Para. [0038], In some examples, application 310 may be executed in a virtual environment or in an emulator implemented on one or more computing devices.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Puszkiewicz with the system and method of Niemela and Kogan to include wherein the display is a virtual display because this functionality provides for execution and capture of the application flow via screenshot signatures in emulated environments (Puszkiewicz: Para. [0038]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437